DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, in the reply filed on 03/21/2022 is acknowledged.
Claims 65, 72-73, 76-79, 85 and 89 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/21/2022.
Claims 1-5, 7, 9, 29-31, 34-35, 38, 45, 50, 52, 55-57, 60, 90 and 92 are being examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 9, 30, 34, 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 2-3, 9, 30, 34, 60, the phrase "e.g." meaning “for example” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “wherein the consumer product is substantially free of microorganisms” and is dependent upon claim 1, which requires there to be ammonia oxidizing microorganisms. Thus, the claim is confusing and indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4, 7, 9, 29-31, 34-35, 38, 45, 50, 55-57, 60, 90 and 92   rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite ammonia oxidizing bacteria. The first step of the eligibility analysis evaluates weather the claim falls within a statutory category. Since the claim is directed to a consumer product comprising ammonia oxidizing microorganisms the claim is a composition of matter.
Step 2A prong one of the analysis evaluates whether the claim is a judicial exception. Because the claim states the nature-based products a community of microorganisms the markedly different characteristics is performed by comparing the nature -based product limitation to its natural counterpart.
The claims only recite the naturally occurring organisms found within nature. Claiming a ammonia oxidizing microorganisms so broadly does not only encompass one microorganism but many. The claims make no distinction between the microorganisms naturally existing and the ones claimed in the instant application. The applicant has not made any changes to any specific microorganism to make them act/perform/function in any markedly different way than they would in their natural environment. These broadly claimed judicial exceptions are merely being claimed by the applicant with no distinctions or alterations made that would give them any markedly different characteristics from the natural counterparts. Any property or function that naturally exists with the microorganisms would also be present in the claimed application.
Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application. This evaluation is performed by (a) identifying whether there are any additional recited elements in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. This judicial exception is not integrated into a practical application because the only additional limitations is the specific amount of the judicial exception being claimed and claiming these judicial exceptions within a kit with instructions, both of which do not limit the composition to a physical manifestation of a specific practical application. Doing so would be implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b). Claiming the product to be formulated or treated to provide a health benefit without any further identifying limitations does not incorporate the product into a practical application. The product being sterilized or with limited preservatives, or wherein the product is treated to suppress growth or reproduction of another predetermined species or wherein the microorganism is a specific species only makes further limitations about the product itself and not to the application of the product.

Step 2 B evaluates whether the claim as a whole, amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. In this case the claims are only reciting the judicial exceptions and the additional limitations do not make any distinctions from the natural occurring microorganisms found in nature.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9, 29-31, 34-35, 38, 45, 50, 52, 55-57, 60, 90 and 92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heywood (US20170189454).
Regarding claim 1, Heywood discloses a composition comprising ammonium oxidizing bacteria which may be provided as a cosmetic product or therapeutic product (see 0277).
Regarding claims 2 and 3, Heywood discloses wherein the composition provides conditions that support ammonia oxidizing bacteria viability (see 0280) and the invention does not require treatment.
Regarding claim 4, Heywood discloses wherein the preparation, comprising ammonia oxidizing bacteria provides conditions that support ammonia oxidizing bacteria viability (see 0280) and in this context when applied to the subject as a cosmetic it would be the same as a product allowing a microbe of a subject to be maintained.
Regarding claim 5, Heywood discloses the composition being free of organisms other than ammonia oxidizing bacteria (see 0142).
Regarding claim 7, Heywood discloses wherein the systems may be used to treat diseases associated with low nitrite levels, skin diseases, and diseases caused by pathogenic bacteria (see abstract). In this context this would be the same as formulated to provide a health benefit or support a healthy lifestyle.
Regarding claim 9, Heywood discloses wherein the preparation, comprising ammonia oxidizing bacteria provides conditions that support ammonia oxidizing bacteria viability. When the composition promotes growth or metabolism, it may contain water and/or nutrients that ammonia oxidizing bacteria consumes, e.g., as ammonium ions, ammonia, urea, oxygen, carbon dioxide, or trace minerals (see 0280) and in this context would equate to being formulated to support engraftment of the AOM.
Regarding claim 29 and 30, the invention of the prior art does not require a preservative.
Regarding claim 31, Heywood discloses formulations for the composition which include sterile aqueous and non-aqueous suspensions (see 0301) and in this context would require the composition as being sterilized.
Regarding claim 34, Heywood discloses wherein the composition e.g., preparation, comprising ammonia oxidizing bacteria provides conditions that support ammonia oxidizing bacteria viability (see 0280) and in this context the product is favoring the species that is itself.
Regarding claim 35, Heywood discloses wherein the ammonia oxidizing bacteria are used to inhibit the growth of other organisms such as Staphylococcus aureus (S. aureus), e.g., methicillin resistant Staphylococc us aureus Psuedomomas aeruginosa (P. aeruginosa), Streptococcus pyogenes (S. pyogenes), Acinetobacter baumannii (A. baumannii), Pro pionibacteria, and Stenotrophomonas (see 0349).
Regarding claim 38, Heywood discloses wherein the composition can include certain beneficial microorganisms (ammonia oxidizing microorganisms) and microorganisms do not live forever so would thus have both a deterioration-based and a biome-compatible-based expiration date because the microorganism would deteriorate and would also not be biome-compatible. 
Regarding claim 45, Heywood discloses a kit may comprise a preparation of an ammonia oxidizing bacteria (see 0025).
Regarding claim 50, Heywood discloses the preparation of ammonia oxidizing bacteria comprises about 109 to about 1013 CFU/L (see 0014).
Regarding claim 52, Heywood discloses the AOM as bacteria (see abstract, 0014, claim 26, 30-32, etc.).
Regarding claim 55, Heywood discloses the AOM as Nitrosomonas, Nitrosococcus, Nitrosospira, Nitrosocystis, Nitrosolobus, Nitrosovibrio, and combinations thereof (see 0019).
Regarding claim 56, Heywood discloses the bacteria as N. eutropha (see Figues 9-26 and 0141).
Regarding claim 57, Heywood discloses D23 Nitrosomonas eutropha strain and having accession number PTA-121157 (see 0141).
Regarding claim 60, Heywood discloses wherein the preparation of ammonia oxidizing bacteria is in a buffer solution of 50 mM Na2HPO4 and 2 mM MgCl2 (see 0070).
Regarding claim 90 and 92, Heywood discloses wherein the kit includes an assay to determine a viability of the preparation of ammonia oxidizing bacteria. Viability may include the ammonia oxidizing bacteria's ability to oxidize ammonia, ammonium, or urea to nitrite at a rate, e.g., a predetermined rate (see 0257-0258). Also, for claim 90, no new patentable limitation is added to the product except a set of printed instructions on how to use the test organism claimed in the product. The informing limitation in no way depends on the product and the product does not depend on the informing limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN1997731 and US9738870B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                              


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655